In re: Alex Ash applying for writ of habeas corpus.
Granted. See order.
The petition of relator in the above numbered and entitled cause having been duly considered,
It is ordered that the Seventeenth Judicial District Court, Parish of Lafourche, without delay grant an evidentiary hearing on relator’s petition for a writ of habeas corpus filed in that Court and this Court, and make a determination of the merits of his application after the hearing. Evidence adduced at that hearing is limited to the question of whether a valid supporting affidavit was executed and relied upon before issuance of the search warrant. Inquiry into the constitutionality of the search and seizure in other respects is limited to the evidence previously adduced at the hearings on motions to suppress and the relevant evidence adduced during the trial.